Title: To Benjamin Franklin from Cadwallader Colden, 28 September 1747
From: Colden, Cadwallader
To: Franklin, Benjamin


Dear Sir
New York Septr 28th 1747
I am obliged by your favour of the 24th and the Information you give. I have not heard that any of the Indian History are in this place and am very desirous to see one of them assoon at least as any other in this place may because I really do not know of what papers it consists. I sent Mr. Collinson accounts or relations on that subject at several times and now I do not remember particularly what I sent him, perhaps some things which I had no thoughts of their being published. Please therefor to procure me one Copy to be sent by next post. One of the letters you inclos’d was from Mr. Osborn the Publisher of that piece wherein I learn that he has given Mr. Collinson 12 copies for me but it is probable these may not arive this year or not till late in November at soonest. I am at this time hurried with the publick dispatches to go by the Man of war which is to sail to morrow morning. If I can have so much time I shall answer his letter. He desires me to recommend some correspondents to him for trade in his way. I shall mention you as one that can be the most useful to him.
I deliver’d your piece on Electricity to Mr. Darling assoon as [I] receiv’d yours by him.
You may see by the inclos’d that Mr. John Hughes Tanner and Tavern keeper in Exeter township has a servant man who run away from me last summer. If you will take the trouble to agree for his time or to send him back to me or in my absence to Mr. Nicholls I shall be obliged to you and [it] will be an addition to many favour. Or desire Mr. Ermit to do it. I was told Mr. Ermit was gon to Boston. I have now for a considerable time expected his return through this place but have never heard of him. Please to let me know whether he be well and return’d. I have no time to write to him by this Post. Your most obliged servant
Cadwallader Colden
 Addressed: To  Mr Benjn Franklin  Post Master in  Philadelphia